         Case 1:19-cr-00212-VEC Document 118 Filed 11/26/19 Page 1 of 1



                                         Law Office of
USDC SDNY
DOCUMENT                          GUY OKSENHENDLER
ELECTRONICALLY FILED               194 Burns Street, Suite 1
DOC #:                           Forest Hills, New York 11375
DATE FILED: 11/26/2019                  (917) 804-8869
                                  goksenhendleresq@aol.com


                                             November 26, 2019        MEMO ENDORSED
VIA ECF                                                    Application GRANTED.
Honorable Valerie E. Caproni                               SO ORDERED.          Date: 11/26/2019
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007
                                                   HON. VALERIE CAPRONI
       Re:     United States v Robert Cherry       UNITED STATES DISTRICT JUDGE
               19 Cr 212 (VEC)
               Request to Submit Interim CJA Voucher

Dear Judge Caproni :

       As counsel appointed pursuant to the CJA of the United States District Court for the
Southern District of New York, it is respectfully requested that counsel be permitted to submit
interim CJA vouchers in this case.

       Your consideration of this request is greatly appreciated.


                                                     Respectfully submitted,


                                                     /s/   Guy Oksenhendler
                                                     Guy Oksenhendler
